 1

 2

 3                              UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5                                                ***
 6    BRENT MORRIS,                                         Case No. 3:14-cv-00372-LRH-WGC
 7                                       Petitioner,
             v.                                                        ORDER
 8
      RENEE BAKER, et al.,
 9
                                      Respondents.
10

11          Good cause appearing, Respondents’ Motion for Enlargement of Time (ECF No. 71) is
12   GRANTED. Respondents will have until September 27, 2019, to answer or otherwise respond to
13   the Amended Petition (ECF No. 25) in this case.
14          DATED this 5th day of August, 2019.
15

16                                                         LARRY R. HICKS
                                                           UNITED STATES DISTRICT JUDGE
17

18
19

20

21

22

23

24

25

26

27

28

                                                       1
